Case 2:19-cv-13726-VAR-MJH ECF No. 55 filed 06/16/20 PagelD.1843 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria A. Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Ziporah Reich (3979639)

The Lawfare Project

633 Third ave., 21st Floor
New York, N.Y. 10017

(212) 339-6995
Ziporah@thelawfareproject.org
Co-Counsel for Plaintiffs

 

Timothy S. Wilhelm (P67675)
OFFICE OF THE CITY ATTORNEY
Attorneys for the City of Ann Arbor,
Christopher Taylor, Derek Delacourt,
Stephen Postema, and Kristen Larcom
301 E. Huron St., P.O. Box 8647

Ann Arbor, Michigan 48107-8647
(734) 794-6170

twilhelm@a2gov.org

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List and
Chris Mark

220 Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130
Heenan@ConLitPC.Com

Davis@ConLitPC.Com

 

John A. Shea (P37634)

Attorney for Defendants
Herskovitz, Harb, Saffold, List and
Mark

120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

JOINT LETTER REGARDING PLAINTIFFS’ PROPOSED MOTION FOR
A PRELIMINARY INJUNCTION AGAINST THE PROTESTER DEFENDANTS
Case 2:19-cv-13726-VAR-MJH ECF No. 55 filed 06/16/20 PagelD.1844 Page 2 of 4

The parties, by and through their respective counsel, hereby file this Joint Letter pursuant
to the Court’s Order dated March 19, 2020. (Dkt. #44) The parties have conferred on the
Plaintiffs’ proposed motion requesting that the Court enter a preliminary injunction against the
Protester Defendants (“Protesters”), placing reasonable time, place and manner restrictions on the
Protesters’ conduct in front of Beth Israel Synagogue, located at 2000 Washtenaw Ave., Ann
Arbor, Michigan. The parties have not been able to reach concurrence allowing Plaintiffs to file
the motion. Pursuant to the Order, the parties state their respective positions below.

I. Plaintiffs’ Position

Plaintiffs maintain, as indicated in their Response To The Protester Defendants’ Corrected
Motion To Dismiss (Dkt. #54) (“Response”), that they have standing to sue the Protesters, for the
reasons set forth in Argument I of their Response; that an injunction would constitute a content
and viewpoint neutral regulation which would not violate the Protesters’ 1* Amendment right to
free speech, for the reasons set forth in Argument II of their Response; that the Protesters’
conduct is not protected by the 1 Amendment, for the reasons set forth in Argument III of the
Response; and that their conduct violates one or more of the following federal statutes: 42 U.S.C.
§§1981; 1982; 1983; 1985(3), for the reasons set forth in Argument IV of the Response. Based on
these arguments, Plaintiffs can satisfy the four factors for obtaining a preliminary injunction
under Fed. R. Civ. P. 65: (1) they have a likelihood of success on the merits; (2) Plaintiffs will
suffer irreparable injury to their 1* Amendment right to free exercise of their religion if the
injunction is not granted; (3) a preliminary injunction will have no adverse effect on the public
interest, since the repetitive use of hate speech is not protected by the 1 Amendment; (4) a
preliminary injunction will not cause harm to others, for the same reason as in (3). The fact that,
due to the coronavirus pandemic, Sabbath services are currently being live streamed to members
of the congregation is irrelevant. Gov. Whitmer’s Executive Order prohibiting attendance at

religious services will be lifted in the near future, followed by the resumption of live services at

1
Case 2:19-cv-13726-VAR-MJH ECF No. 55 filed 06/16/20 PagelD.1845 Page 3 of 4

the synagogue. The Protesters will still be there purveying their harassing, Antisemitic messages.
Plaintiffs cite the following cases in support of their position in the Joint Letter: (1) Christian
Schmidt Brewing v. Heileman Brewing, 753 F.2d 1354, 1356 (6" Cir. 1985) (2) Madsen v.
Women’s Health Center, Inc., 512 U.S. 753 (1994); (3) Beauharnais v. Illinois, 343 U.S. 250
(1954); (4) Frisby v. Schultz, 487 U.S. 474 (1988); (5) Elrod v. Burns, 427 U.S. 347 (1976), as
applied to the 1* Amendment right of the free exercise of religion.
I. Protester Defendants’ Position

In Winter v. Natural Resources Defense Council, Inc, 555 U.S. 7 (2008), the Supreme
Court described the factors to be considered in determining whether a preliminary injunction is
appropriate: whether the plaintiff is likely to suffer irreparable harm without the injunction,
whether the balance of equities and hardships is in the plaintiff's favor, and whether an injunction
is in the public interest. As to the first factor, Plaintiffs are unlikely to succeed on the merits for
all the reasons set forth in the Protester Defendants’ Corrected Motion to Dismiss (Dkt #54).
Those reasons include: (1) Plaintiffs lack standing to bring this suit, Diamond v. Charles, 476
U.S. 54, 64 (1986); (2) the injunctive relief they seek is not something this Court can award,
Dean v. Byerley, 354 F.3d 540 (6th Cir. 2004); (3) Defendants’ conduct is protected speech under
the 1 Amendment, Snyder v. Phelps, 562 U.S. 443 (2011); and (4) Plaintiffs do not state a claim
under the various federal civil rights statutes they rely upon, see, e.g., United Brotherhood of
Carpenters v. Scott, 463 U.S. 825 (1983) (holding that private citizens by definition cannot
infringe on the First Amendment rights of another). Indeed, Plaintiffs admit they present a “case
of first impression” which is not supported by any existing case law on point. A new and novel
legal theory can hardly be deemed likely enough to succeed on the merits at the initial trial stage
to support a preliminary injunction. In terms of the second factor, Plaintiffs have not pled any
cognizable damages, notwithstanding 16 years of weekly protests, and cannot show irrevocable

harm now, or when in person services resume. In terms of the parties’ respective equities and the

2
Case 2:19-cv-13726-VAR-MJH ECF No. 55 filed 06/16/20 PagelD.1846 Page 4 of 4

public interest, the Protester Defendants’ and the public’s interest in engaging in Ist Amendment
activity clearly outweighs the Plaintiffs’ interest in not having to avert their eyes momentarily as
they enter for services. The Protester Defendants join in the City Defendants’ position.
Tif. City Defendants’ Position

The Court should deny Plaintiffs’ request for leave to file a motion for preliminary
injunction against the Protester Defendants because they lack justification for such drastic relief
based on a balancing of the four factors to be considered when deciding such a motion.
1. Plaintiffs have no likelihood of success on the merits. As set forth in the City’s Motion to
Dismiss (ECF 32) Plaintiffs’ claim have no legal merit, they lack standing, and fail to state any
viable claim. See, also, ECF 45. Plaintiffs would like this Court to engage in content-based
speaker and viewpoint discrimination which the Courts have deemed unconstitutional. See, Reed
v Gilbert, 576 U.S. 155, 168-171 (2015). 2. Plaintiffs will not suffer irreparable injury if they are
not granted leave. Due to COVID-19, many places of worship are conducting virtual on-line
services, including Beth Israel. Thus, there is no urgency here, and Plaintiffs can attend and
participate in services without having to view the Protester Defendants or their signs. 3.
Changing the status quo among the parties would require additional monitoring and enforcement
which would unnecessarily expose the City’s law enforcement first responders to the risk of
COVID-19. 4. In light of other current events and protests, restricting lawful First Amendment
activities on public streets and sidewalks, including the grassy area between them, which are
traditional public fora, would harm the public interest.

Respectfully submitted,

By: | s/Marc M. Susselman s/ Hugh M. Davis s/ Timothy Wilhelm
Atty.for Plaintiffs Atty. for the Protester Defendants Atty. for the City Defendants

 

s/ Ziporah Reich s/ Cynthia Heenan s/ John A. Shea
Co-Counsel for Plaintiffs Atty. for the Protester Defendants Atty. for the Protester Defendants

Dated: June 16, 2020
